Contrary to the defendant’s contention, he failed to preserve for appellate review his claim that his Alford plea (see North Carolina v Alford, 400 US 25 [1970]) was invalid because it was involuntary and because the record did not contain sufficient proof of guilt, insofar as the defendant did not move to withdraw the plea (People v Bunn, 79 AD3d 1143 [2010]; People v Harris, 79 AD3d 1069 [2010]; People v Higgs, 266 AD2d 233 [1999]). In any event, the plea was voluntary, inasmuch as the County Court ensured that the defendant discussed the plea with his counsel, understood the ramifications of pleading guilty, and entered the plea for acceptable reasons (see People v Washington, 51 AD3d 1223, 1224 [2008]; People v Cash, 19 AD3d 934, 935 [2005]). Moreover, the County Court’s review of the grand jury minutes prior to the defendant’s plea established a basis in the record for finding strong circumstantial evidence of the defendant’s guilt (see People v Rock, 56 AD3d 1053 [2008]; People v Washington, 51 AD3d at 1224). Skelos, J.P, Dickerson, Austin and Cohen, JJ., concur.